Title: To Thomas Jefferson from Philip Mazzei, 28 September 1801
From: Mazzei, Philip
To: Jefferson, Thomas


28 7bre, 1801.
In molte lettere, posteriori alla sua del 24 Aprile 1796 (l’ultima pervenutami) ò desiderato di sapere, se gradirebbe ch’io Le mandassi alcune piante di frutte, e se per l’acquisto di nuove specie vorrebbe mandare per la cassa che le conterrebbe al porto ove giungesse il bastimento che la portasse, e in tal caso quali sarebbero i porti a Lei più convenienti. Aspetto tuttavia la sua risposta per saper come contenermi, e intanto mi prendo la libertà di mandarle 40 noccioli di Pesche della Vaga Loggia, 12 di Pesche Mele, 4 di Pesche della Maddalena, et 4 di Pesche Poppe di Venere, ogni qualità involta separatamente in carta col nome sopra, e il tutto in un sacchetto cucito. Le prime 2 qualità non l’ò vedute nè in Francia, nè in America, nè in verun’altro paese fuori di questo. Le Pesche Mele maturano conservando la buccia verdacchia pendente alquanto in giallo; si staccano dal nocciolo; si fondono in bocca come le Poppe di Venere; e conservano anche nella massima maturità una piccola pòrzione d’acidetto, che le rende gustosissime. Le Pesche che della V.L. maturano colla buccia rossa e gialla; la polpa è consistente come quella delle megliori che abbiamo in Virginia, e che qua si chiamano Cotogne; il gusto è diverso, ma ottimo; e per renderle più grate al palato bisogna levarne la buccia con un coltello bene affilato, poichè la parte più accosto alla buccia è la megliore. Delle altre 2 qualità, Ella ne avrà probabilmente portati seco i noccioli di Francia; ma ò voluto non ostante mandarne 4 noccioli d’ognuna, perchè qua sono molto megliori, e oltre di ciò quelle della maddalena maturano sì presto, che l’ultime precedono le prime d’ogni altra qualità, e le Poppe di V. son tanto più grosse di quelle di Francia, che ne ò avute nel mio orto di 11 oncie. I noccioli son provati, cioè tutti buoni, onde consiglierei di piantargli al posto per non fargli subire la traspiantazione, e conseguentemente la perdita del un’anno; e se alcuni non nascono il primo anno, a motivo d’esser prosciugati, nasceranno il secondo.
 
Editors’ translation
28 September 1801
In many letters subsequent to yours of 24 April 1796 (the last one I received) I have expressed the wish you would let me know if you would like me to send you some fruit plants and if to acquire new varieties you would send for the trunk to contain them to the port of arrival of the boat bringing it. And, in that case, if you would, please name what ports would be most convenient for you. I shall wait for your answer in order to learn what I should do and meanwhile I take the liberty of sending you 40 pits of Vaga Loggia peaches, 12 of apple peaches, 4 of Maddalena peaches and 4 of Breasts-of-Venus peaches, each variety wrapped up separately in paper and labeled, and all of them sewn up in a pouch. I did not see the first two varieties either in France or America, or in any other place outside of here. The apple peaches ripen with their greenish skin turning slightly yellow; they are free-stone, melt in your mouth like the Breasts-of-Venus variety, and even when very ripe retain a bit of tartness that makes them very tasty. The Vaga Loggia Peaches, when ripe, have a red and yellow skin and their pulp is firm like that of the best in Virginia, and here they are called quinces (cotogne). Their taste is different but very fine, and to make them more palatable they must be peeled with a very sharp knife, for the part closest to the skin is the best. You probably took some stones of the other two varieties with you when you left France; just the same I have decided to send you four pits of each variety because here they are much better. Furthermore the Maddalena variety ripen so early that the last of them precede the first of any other variety, and the Breasts-of-Venus variety are so much larger here than in those in France that in my orchard I have picked some weighing 11 ounces. The pits are tested, that is, they are all good, therefore I would suggest you plant them where they will not have to be transplanted and suffer thereby the loss of a year’s growth. If some do not come up the first year because of their being dried up, they will the next.
